UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE ANDRE DAWKINS,

                             Plaintiff,                             20-CV-2671 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
JAMES NEWMAN LAW, PC,                                          AUTHORIZATION

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. He is currently hospitalized at Bellevue Hospital, but it

is unclear if he faces pending criminal charges. 1 If Plaintiff is detained pursuant to pending

criminal charges, he is deemed a prisoner under 28 U.S.C. § 1915(h), 2 and is subject to the filing

fee provisions of the Prison Litigation Reform Act (PLRA). See 28 U.S.C. §§ 1914, 1915.

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the PLRA requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore authorize the Court to withdraw these



       1
         The New York City Department of Correction’s inmate locator indicates that on March
5, 2020, Plaintiff was released to a state hospital. Plaintiff, who is now Bellevue, provides his
booking and case number.
       2
         Section 1915(h) defines “prisoner” for the purposes of the in forma pauperis statute to
mean “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and
conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
payments from his account by filing a “prisoner authorization,” which directs the facility where

the prisoner is incarcerated to deduct the $350.00 filing fee 3 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. If Plaintiff is a prisoner facing pending criminal charges, within thirty

days of the date of this order, he must either pay the $400.00 in fees or submit the attached IFP

application and prisoner authorization forms. If Plaintiff submits the IFP application and prisoner

authorization, they should be labeled with docket number 20-CV-2671 (CM). 4 If Plaintiff is not

facing pending criminal charges, and therefore not a prisoner, he should indicate this and must

submit only the IFP application.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).


       3
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       4
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous, malicious, or for failure to state a claim, the dismissal is a “strike” under 28 U.S.C.
§ 1915(g). A prisoner who receives three “strikes” cannot file actions in forma pauperis as a
prisoner, unless he is under imminent danger of serious physical injury, and must pay the filing
fee at the time of filing any new action.

                                                   2
SO ORDERED.

Dated:   March 31, 2020
         New York, New York

                                      COLLEEN McMAHON
                                  Chief United States District Judge




                              3
